EXHIBIT 10.12
 
LEASE
 
THIS WRITING contains all the terms and conditions of a Lease, made and entered
Into this 4th day of October 1993, by and between ARNOLD INDUSTRIAL PARK
(“Landlord”) and FISCHER INTERNATIONAL (“Tenant”), wherein the parties agree
that for the rents to be paid by Tenant and for the mutual covenants and
conditions herein set forth, Landlord hereby leases to Tenant 10,400 square feet
located at 3390 MERCHANTILE AVENUE BAY, COLUER COUNTY, NAPLES, FLORIDA said unit
consisting of approximately 10,400 square feet (the “demised premises”) to be
used and occupied by Tenant as OFFICE/STORAGE and for no other purposes or uses
whatsoever without landlords prior written consent.
 
1.    Term.    The term of this Lease shall be FOUR (4) YEARS, commencing on the
1st day after the Issuance of the Certificate of Occupancy or when tenant moves
in which ever occurs first.
 
2.    Base Rent.    Tenant shall pay without demand to Landlord a base rent plus
applicable sales tax (currently 6%) payable In monthly installments as follows:
 
Annual Rent

--------------------------------------------------------------------------------

  
Base Rent

--------------------------------------------------------------------------------

    
Maint.Mgmt./Insurance

--------------------------------------------------------------------------------

  
Property
Tax

--------------------------------------------------------------------------------

  
Sales
Tax

--------------------------------------------------------------------------------

    
Total
Monthly Rent

--------------------------------------------------------------------------------

$49,400.00
  
$
4,116.67
    
$
348.37
  
$
263.04
  
$
282.06
    
$
4,983.14

 
The rate shall increase by 5% each year over the previous years rental rate.
Each months rent shall be payable in advance, on the first day of each and every
month of the term of this lease except that rental payments for the first
calendar month or part thereof, shall be paid on execution of this Lease.
 
3.    Security Deposit.    The Landlord acknowledges that it has received from
the Tenant $2,000.00 to remain on deposit with the Landlord during the tem1 of
this Lease and any extensions hereof as security for the payment of rent and
damages. No Interest shall be payable on the deposit, and it may be commingled
with the general funds of the Landlord. If any rent or any other sum or charge
payable by Tenant to Landlord shall be overdue and unpaid, or if Landlord makes
any payments on behalf of Tenant, or If Tenant fails to perform any other terms
of this Lease, then Landlord may at Its option and without prejudice to any
other remedy, Immediately apply all or part of the security and damage deposit
toward the payment of any amount due from Tenant or toward losses sustained by
landlord as a result of Tenant’s default under this Lease. Tenant shall then
immediately restore its security and damage deposit to the original sum
deposited. Should the Landlord convey Its Interest under this Lease, the deposit
may be turned over by the Landlord to the Landlord’s grantee or assignee. If the
security and damage deposit is turned over as aforesaid, the Tenant hereby
releases the Landlord from any and all liability with respect to the deposit or
Its return, and the Tenant agrees



1



--------------------------------------------------------------------------------

to look solely to such grantee or assignee for such application or return, and
this provision shall also apply to subsequent grantees or assigns.
 
4.    Payment of Rent.    All payments shall be made without demand and without
any deduction set-off or counterclaim whatsoever and shall be made at 1361
Airport Road, North, Naples, Florida 33942, or at such other place and to such
other person as Landlord may from time to time designate.
 
5.    Additional Payments by Tenant.    The Tenant shall pay for the following
as additional rent:
 
5.1    Real Estate Taxes.    During the term of this lease, Tenant shall pay to
Landlord as additional rent his pro-rata share of all of the real estate taxes
and assessments for road, sewer, water, drainage or other improvements and any
other assessments for the property. The real estate taxes shall be payable
monthly during the term of this Lease, commences or terminates during any tax
year. Tenant’s proportionate share of taxes for that year shall be prorated for
that portion of the tax year during which this lease shall be effective.
 
5.2    Sales and Personal Property Taxes.    Tenant shall pay to Landlord an
amount equal to any sales or similar tax now or hereafter imposed upon Landlord
on account of this Lease or rents due hereunder. Tenant shall pay such amount on
the first day of each and every month of this Lease in which a base rent
installment is payable to Landlord in accordance with Article 2. Tenant shall
pay, promptly when due, and personal property tax levied against the demised
premises and attributable to Tenant’s personal property, trade fixtures and
leasehold improvements placed in or about the demised premises.
 
5.3    Utilities.    Tenant shall pay all charges for electricity, gas and other
utilities used on the demised premises, including the costs of electricity to
operate the air conditioning and interior, lighting equipment provided by
Landlord, and additional wiring, if any, required for special equipment, if any.
Installed by Tenant. The costs for electricity will be billed to Tenant directly
and It shall be Tenant’s responsibility to make satisfactory arrangements with
Florida Power & Light Company to have electricity activated.
 
5.4    Sewer, Water and Trash.    Tenant agrees to pay sewer, water and trash
charges directly to the respective suppliers thereof.
 
5.5    Property Insurance.    During the term of this lease, Tenant shall pay
Landlord as additional rent all costs for Insurance of the demised premises in
an amount equal to the property’s then current market value, along with a loss
of rents policy that shall pay Landlord rent equal to 100% of all lost rental
Income. The payments for the insurance premiums shall be payable and included
with the monthly rental payment. If this Lease commences or terminates at a time
when the insurance has



2



--------------------------------------------------------------------------------

already been paid, Tenant’s proportionate share of insurance shall be prorated
for that portion of the year during which this Lease shall be effective.
 
6.    Assignment and Subletting.    Tenant shall not assign this Lease, nor
sublet the demised premises, or any part thereof, nor use the same, or any part
thereof, nor permit the same, or any part thereof, to be used by anyone other
than Tenant without prior written consent of Landlord. If Tenant requests such
written consent, Tenant shall compensate landlord for any legal fees Incurred by
Landlord in drafting or evaluating documents, or in otherwise dealing with such
request. The Landlord will not unreasonably withhold an assignment. No
subletting to which the Landlord may consent shall release or relieve the Tenant
from its obligations under this Lease, and Landlord may look solely to Tenant
for payment of rent and the performance of the terms and conditions of this
Lease.
 
7.    Compliance with Lawful Orders.    Tenant, at Its sole cost and expense,
shall promptly execute and comply with all statutes, ordinances, rules, orders,
regulations and requirements of the federal, state, county, and city governments
and of any and all their departments and bureaus applicable to the demised
premises, for the correction, prevention and abatement of nuisances or other
grievances, In, upon, or connected with the demised premises during the lease
term. Tenant shall also promptly comply with and execute all rules, orders and
regulations of insurance underwriters and insurance rating bureaus having
jurisdiction for the prevention of fires. Tenant shall not commit or suffer any
waste on the premises nor use the premises for any unlawful purpose. Landlord
shall not require Tenant to comply with any rules. orders, and regulations of
any such governmental entity, department, or bureau regarding any damage,
nuisance, or waste (including in particular any environmental damage), caused by
any prior tenant, which includes Taylor Rental, the previous tenant It is agreed
that the Landlord will seek to have the previous Tenant be responsible for any
such damage, nuisance or waste that occurred prior to this lease and which any
governmental unit seeks to correct, abate, diminish or otherwise prevent. If
Taylor Rental fails to correct the problems the Landlord shall be responsible.
 
8.    Alterations.    Tenant shall not make any repairs, alterations or
additions to the demised premises or tile building of which the demises premises
are a part nor detach, or affix any articles thereto nor make any repairs,
alterations or additions to the electrical service and heating, cooling and air
conditioning, plumbing or sprinkler system without the written consent of the
landlord. If alterations become necessary because of the application of laws or
ordinances or other directions, rules or regulations of any regulatory authority
having jurisdiction over the business carried on by Tenant, or because of any
act or default on the part of Tenant, or because Tenant has overloaded any
electrical or other facility. Tenant shall make such alterations at its own cost
and expense after first obtaining Landlord’s written approval of plans and
specifications and furnishing such indemnifications against liens, costs and
damage as Landlord may reasonably require. All alterations, additions,
improvements and fixtures, other than trade



3



--------------------------------------------------------------------------------

fixtures, which may be made or Installed by Tenant upon the demised premises and
which in any manner are attached to the floors, walls or ceiling, at the
termination of this Lease shall become the property of Landlord, unless Landlord
requests their removal, and shall remain upon and be surrendered with the
demised, premises as a part thereof, without damage or injury, all without
compensation or credit to Tenant. If Landlord requests Tenant, in writing, to do
so, Tenant shall, on or before the end of the term, remove all such additions,
installations and fixtures placed in the demised premises by Tenant and SO
designated by landlord and Tenant shall pay for the reasonable cost of repairing
damage occasioned by the removal. Tenant shall insure its leasehold
improvements.
 
9.    Maintenance by Tenant.    Except as provided in paragraph 28.2, Tenant
accepts the demised premises in the condition they are in at the beginning of
this. Lease and agrees to maintain the demised premises in the same condition,
order and repair as they are at, at the commencement of said term, excepting
only reasonable wear and tear arising from the use thereof under this lease and
damage or destruction by fire or other casualty, without the fault or neglect of
Tenant. Tenant shall keep the windows and entrance doors clean at all times.
Tenant shall pay to Landlord the cost of repairing any damage to the building or
building equipment caused by any act or neglect of Tenant or its invitees
(including, but limited to, damage to air conditioning equipment, water
apparatus, electric lights, fixtures, appliances, or appurtenances of the
demised premises or damage caused by overflow or escape of water, steam or gas
or from improper use of the electrical system due lo negligence or Tenant or its
Invitees) to the extent Landlord Is not reimbursed for such cost through
insurance carried by Landlord, it being understood that Landlord is not required
by this paragraph to maintain insurance against any particular type of loss or
in an amount which will result In a 100% recovery of any loss. Landlord will
have an environmental survey conducted by an independent engineering firm prior
to Tenant taking possession of the premises and the results made available to
Tenant. Tenant may rescind this lease if the results are not satisfactory to
Tenant and monies, including rent and security deposit, paid to Landlord will be
returned to Tenant.
 
10.    Air Conditioning and Interior Repairs and Replacement.    Tenant agrees
to maintain regularly and to repair the air conditioning equipment, and to keep
such equipment in good working order. Tenant agrees to employ, at its expense,
an air­ conditioning maintenance service acceptable to the Landlord to inspect
the equipment, change filters and lubricate the air conditioning equipment no
less than four times per year and maintain the equipment if’ good working order,
and shall provide evidence of such service, at the Landlord’s request, in the
form of paid invoices for such service. Tenant agrees to pay all costs of
replacements or repairs of fixtures, lamps, tubes, ballasts, starters,
transformers, fuses, and all other interior electric service and lighting
equipment. Tenant agrees to maintain interior walls, ceilings and floors in good
order, condition and repair.



4



--------------------------------------------------------------------------------

11.    Glass.    Tenant shall forthwith at its own cost and expense replace with
glass of the same quality any cracked or broken glass, including plate glass,
other glass, or breakable material used in structural portions, and any interior
and exterior windows and doors in the demised premises. Tenant shall procure and
maintain during the term of this lease a policy or policies in companies
acceptable to Landlord. Insuring Landlord and Tenant, as their interest may
appear, against breakage of all such glass and breakable materials In the
demised premises and shall deposit such policy or policies, or certificates
evidencing their existence, together with evidence of the payment of the
premiums thereon, with Landlord at the commencement of the term and at least
thirty days prior to the expiration of each such policy. Should Tenant fall to
procure and maintain any such insurance, Landlord may, at its option, obtain the
insurance and keep the same in force and effect, and Tenant shall pay landlord
upon demand for the costs of the insurance.
 
12.    Signs.    Tenant shall not erect or Install any exterior or Interior
window or door signs, advertising media, or window or door lettering or placards
without Landlord’s prior written consent. Tenant shall not install any lighting
or plumbing fixtures, shades or awnings, or make any decoration or painting, or
install any radio or television antenna, loud speakers, sound amplifiers or
similar devices, or make any changes to the store front without Landlord’s prior
written consent. Landlord may withhold approval of any items which he deems to
be not in conformity with the character of the building or the neighborhood.
Tenant may install a sign on the exterior of the building conforming to county
codes and requirements with Landlord having final approval if such sign.
 
13.    Inspection, Entry and Repair.    Landlord and his agent shall have the
right to enter the demised premises during all reasonable hours, to examine the
same, to make such repairs, additions or alterations as may be deemed necessary
for the safety, comfort, or preservation of the demised premises, or of the
building, and to put or keep upon the doors and windows thereof a notice “FOR
RENT” at any time within ninety (90) days before the expiration of this lease.
The right of entry shall likewise exist for the purpose of removing placards,
signs, fixtures, alterations or additions, which do not conform to this
agreement or to the reasonable rules and regulations of the building which the
Landlord may from time to time promulgate and which shall be applicable to all
tenants. Landlord reserves the right to have a pass key to the demised premises.
It Is further understood and agreed between the parties that any charges against
the Tenant by the landlord for services or work done on the premises by order of
the Tenant or otherwise accruing under this contract shall be considered as rent
due and shall be included in any lien for rent due and unpaid.
 
14.    Right to Show Premises.    During the last ninety (90) days of this
Lease, Landlord may, during normal business hours and after reasonable notice to
Tenant, enter and exhibit the premises to prospective tenants.



5



--------------------------------------------------------------------------------

15.    Obstruction of Demised Premises.    In the event the demised premises are
destroyed, damaged or injured by fire or other casualty Insurable under standard
fire and extended coverage insurance during the term of this Lease then landlord
shall repair the demised premises, restoring them as nearly as practicable to
their condition before the occurrence of the casualty. However, if the Landlord
notifies Tenant in writing that the demised premises cannot reasonably be
restored within one hundred twenty (120) days after the notice of occurrence of
the casualty either party may terminate this Lease by written notice to the
other. If the demised premises themselves are not damaged by fire or other
casualty, but the building is so damaged that landlord shall determine not to
rebuild, then Landlord may terminate this lease by written notice to Tenant. In
the event of termination under this paragraph, the rent shall be payable only to
the date of the fire or casualty and all obligations and liabilities of landlord
and Tenant under this Lease shall thereupon terminate and Landlord shall refund
to Tenant any unearned rent paid in advance.
 
16.    Condemnation of Demises Premises.    If the demised premises are
condemned or appropriated by any public or quasi-public authority having power
of eminent domain, or sold under imminent threat of eminent domain, then this
Lease shall terminate as of the date that possession shall be required by the
appropriating authority. If condemnation, appropriation or sale occurs with
respect to only a portion of the demised premises and the demised premises
remain tenantable, this Lease shall terminate as to the portion of the demised
premises so condemned appropriated or sold on the day Tenant must yield
possession thereof. Landlord shall make such repairs and alterations as may be
necessary in order to restore the remaining demised premises to usable condition
and the rent payable under this Lease shall be reduced equitably according to
Tenant’s use of the part of the demised premises so taken. In the event of a
termination or partial termination as described above. Landlord shall refund to
Tenant the unearned portion of any rent paid In advance. Tenant shall surrender
the premises for which the Lease was terminated, and Tenant shall not be
entitled to participate in any award or sale price of the premises. However, the
Landlord shall not be entitled to any portion of the award to the Tenant for
loss of business, depreciation to and cost of removal of stock and fixtures.
Tenant shall be entitled to appear in any appropriation, proceedings or to claim
a value for the unexpired term of this Lease.
 
17.    Damage to Tenant.    All personal property placed In, or moved into, the
demised premises shall be at risk of Tenant or owner of the personal property,
and Landlord shall not be liable to Tenant or to any other person for damage to
the personal property from any cause whatsoever unless directly resulting from
Landlord’s act, or neglect after notice. Landlord shall not be liable for any
damage arising from any acts or neglect of co-tenants or other occupants of the
building or of adjacent property or of any other person. For purposes of this
clause, the term “personal property” shall Include, but not be limited to,
merchandise, inventory and all improvements within the demised premises



6



--------------------------------------------------------------------------------

whether installed by the Landlord or Tenant, such as ceiling tiles, shelving or
other improvements.
 
18.    Default by Tenant.
 
18.1    The prompt payment of rent for the demised premises upon the dates
named, or when billed therefore, the faithful performance of all covenants of
this Lease and the faithful observance of the rules and regulations of the
entire building, grounds and parking facilities now in existence, and which are
hereby made a part of this lease, and of such further reasonable rules and
regulations for the entire building, grounds and parking facilities Which may be
hereafter made by the Landlord are the conditions upon which this Lease is made
and accepted. Any failure on the part of Tenant to comply with the terms of this
Lease, or any of the reasonable rules and regulations now in existence, or
hereafter prescribed by the Landlord, shall at the option of Landlord, after
giving notice as provided In this paragraph, work a forfeiture of this Lease and
all of the rights of Tenant hereunder, and thereupon Landlord, its agent or
attorneys, shall have the right to enter the demised premises and remove all
persons therefrom and shall have the right to declare the entire rent for the
balance of the term, or any part thereof, immediately due and payable in full
and may proceed to collect same either by distress or otherwise, and thereupon
the lease shall terminate.
 
The expression “entire rent for the balance of the term” as used herein shall
mean all of the rent prescribed to be paid by the Tenant to the, Landlord for
the full term of the Lease, Jess any payments that have been made on account of
and pursuant to the terms of the lease. Tenant shall be entitled to ten days
notice of any monetary default under this Lease and thirty days notice of any
non-monetary default, but Tenant agrees that if Tenants default has not been
cured within the time prescribed by any notice of default Landlord, its agent or
attorneys, may immediately re-enter the demised premises and dispossess Tenant
without further legal notice or the Institution of any legal proceedings
whatsoever, to the extent that such waiver and agreement by Tenant, or such acts
by Landlord are not prohibited by law.
 
18.2    If Tenant shall abandon or vacate the demised premises before the end of
the term of this Lease, or permit the rent to be in arrears or otherwise fail to
comply with the terms of this Lease, Landlord may, at its option, forthwith
terminate this Lease or may enter the demised premises as the agent of Tenant,
in any manner not prohibited by law, without being liable In any way therefor,
and relet the demised premises with or without any furniture, fixtures and
equipment that may be situated therein at such rent and upon such terms and for
such duration of time as Landlord may determine, and receive the rent therefor,
applying the same to the payment of the rent due hereunder. If the full rental
herein provided shall not be realized by Landlord over and above the expenses to
Landlord in reletting, Tenant shall pay any deficiency.



7



--------------------------------------------------------------------------------

18.3    Tenant agrees to pay, to the extent not prohibited by law, all expenses
which landlord may incur in reletting the demised premises after Tenant’s
forfeiture of the Lease, abandonment or vacation of the demised premises. Tenant
also agrees that if Landlord retains an attorney to enforce the provisions of
this Lease, or if suit is brought for recovery of possession of the Premises for
the recovery of rent or any other amount due under this Lease, or because of the
breach of any other covenant herein to be kept or performed by Tenant, Tenant
shall pay to Landlord all expenses incurred. Including reasonable attorneys’
fees, which fees shall include services at trial and appellate levels.
 
18.4    The rights and remedies of Landlord upon any default by Tenant as set
forth in this Lease shall be cumulative and not exclusive of any other rights or
remedies at law or in equity. The failure of landlord to promptly exercise any
right or remedy shall not operate to forfeit any right or remedy.
 
19.    Waiver of Jury Trial.     The parties hereby waive trial by jury in any
action, proceeding or counterclaim brought by either against the other on any
matters whatsoever arising out of or in any way connected with this lease or
Tenant’s use or occupancy of the premises.
 
20.    Late Charges for Delinquent Rent.     If the Tenant defaults in the
payment of any Installment of base rent or additional rent by the 10th of each
month, then the landlord may impose a late charge of Five percent of the base
rent.
 
21.    Right of Landlord to Cure Tenant’s Default.    If Tenant defaults in the
making of any payment or In the doing of any ad required by this Lease to be
made or done by Tenant, Landlord may, but shall not be required to, make sum
payment or do such act, and the expense thereof, If made or done by Landlord,
with interest thereon at the rate of eighteen percent (18%) per annum from the
date paid by landlord, shall be paid by Tenant to Landlord and shall constitute
additional rent due and payable with the next monthly Installment of base rent.
The making of such payment or the doing of such act by Landlord shall not
operate to cure the default or to prevent Landlord from the pursuit of any
remedy to which it would otherwise be entitled.
 
22.    Bankruptcy of Tenant.    If Tenant shall become insolvent or unable to
pay its debts as they mature, or if bankruptcy proceedings shall be begun by or
against Tenant before the end of the Lease term, Landlord Is hereby irrevocably
authorized at its option, to forthwith terminate this Lease, as upon a default
by Tenant. Landlord may elect to accept rent from such receiver, trustee, or
other judicial officer during the term of occupancy in a fiduciary capacity
without affecting Landlord’s rights as contained In this Lease, but no receiver,
trustee or other judicial officer shall ever have any right, title or Interest
in or to the demised premises by virtue of landlord’s election.
 
23.    Encumbrances.    Tenant shall not in any way pledge, mortgage, or
encumber this Lease or its rights under it without prior written consent of the
Landlord.



8



--------------------------------------------------------------------------------

24.    Lien and Security.     Tenant hereby pledges and assigns to landlord, and
agrees that Landlord shall have a lien upon all the carpeting, furniture,
fixtures, goods, chattels, and equipment of Tenant, which shall or may be
brought or put on the demised premises, as security for the payment of the rent
herein reserved. In the event Lessor exercises the option to terminate the
Lease, and to re-enter and relet the premises as provided in this Lease, the
Lessor may take possession of all of the Lessee’s property on the premises and
sell the same at public or private sale after giving lessee reasonable notice of
the time and place of any public sale or of the time after which any private
sale is to be made, for cash or on credit, or for such price and terms as Lessor
deems best, with or without haying the property present at the sale. The
proceeds of the sale shall, to the extent not prohibited by law, be applied
first to the necessary and proper expenses of removing, storing and selling the
property including attorney’s fees, then to the payment of any rent due or to
become due under this Lease, with the balance, if any, to be paid to Lessee.
Landlord agrees to execute a subordination agreement on the equipment­.
 
25.    Indemnity by Tenant and Liability Insurance.
 
25.1    Tenant shall protect save and keep Landlord harmless and indemnified
against any loss, costs, damage or expense, Including reasonable attorney’s fees
incurred by Landlord in the defense or payment of any claim arising out of or
from any accident or other occurrence in the demised premises causing injury or
damage to any person or property, due or claimed to be due to any act, failure
to act or negligence on the part of Tenant,  its agents, employees, invitees, or
licensees, or due or claimed to be due to any failure of Tenant, Its agents,
employees, invitees, or licensees, to comply with or perform any of the
requirements of this Lease on its part to be performed, or due or claimed to be
due to any use of the demised premises by Tenant its agents, employees,
invitees, licensees or lessees.
 
25.2    Tenant agrees to procure and maintain a policy or policies of insurance
at its own cost and expense with a company authorized and permitted to do
business In the State of Florida, indemnifying Landlord from all claim, demands
or actions arising or claimed to have arisen because of the injury to, or death
of, anyone or more persons in anyone occurrence in amounts of not less than
$1,000,000.00 and because of damage to property in amounts of not less than
$500,000 made by or on behalf of anyone or more persons or corporations alleged
to have arisen from. been related to, or been connected with the conduct and
operation of Tenant’s business in the demised premises, or Tenant’s occupancy
thereof.
 
Furthermore, if experience during the term of this Lease shows the above
coverage to be insufficient, additional coverage will be procured by the Tenant
at Landlord’s request. The insurance shall not be subject to cancellation except
after at least ten (10) days prior written notice to Landlord. The polIcy or
policies, or duly executed certificates or certificates for the same, together
with satisfactory evidence of the payments of the premium thereon, shall be
deposited with Landlord at the commencement of the term and renewals thereof not
less than ninety (90) days prior to the expiration of the term of such coverage.



9



--------------------------------------------------------------------------------

26.    Outside Areas.    Tenant shall keep any outside area and common area
immediately adjoining the demised premises clean and free from dirt and rubbish,
and Tenant shall not permit any obstruction or any merchandise, packing
containers, and materials to be placed or kept in such areas.
 
27.    Holding Over.     In the event Tenant remains in possession of the
demised premises after the expiration of the tenancy created by this Lease, and
without the execution of a new Lease, Tenant shall be deemed to be occupying the
demised premises as a tenant from month to month, at two hundred percent (200%)
of fixed base rent for the last month of the Lease, subject to all the other
conditions, provisions and obligations of this Lease insofar as the same are
applicable to a month-to-month tenancy.
 
28.    Landlord’s Convenants.
 
28.1    The Landlord covenants and agrees with Tenant that so long as Tenant
shall pay the rent and keep and perform the other covenants of this Lease to be
kept and performed by Tenant, Tenant shall peaceably and quietly hold the
demised premises without any interference from the Landlord.
 
28.2    Landlord warrants that the demised premises comply with all applicable
rules, orders, regulations and laws respecting zoning and fire prevention and
that the plumbing and electrical will be In good working order at the
commencement of this lease. Landlord will, at his expense, repair any defects in
the plumbing and electrical of which he is notified within seven (7) days after
occupancy of the demised premises by Tenant, but In no event shall the
Landlord’s obligation to repair last more than 30 days after the Lease
commences.
 
29.    Operation of Business.    Tenant agrees to keep the demised premises open
for business at least eleven months of each calendar year. During the time that
the business may be closed, the demised premises should be kept so as to appear
that they are still open for business in so far as in practicable.
 
30.    Waiver of Homestead.    Tenant hereby waives and renounces for himself
and family any and all homestead and exemption rights he may have now, or
hereafter, under or by virtue of the constitution and laws of the State of
Florida, or of any other State, or of the United States, as against the payment
of said rental or any portion hereof, or any other obligation or damage that may
accrue under the terms of this Lease.
 
31.    Time of Essence.    It is understood and agreed that time is of the
essence of this Lease and this applies to all terms and conditions contained in
this Lease.
 
32.    Mechanics Lien.    The parties acknowledge that no improvements or
repairs are required by this lease, and any Improvements or repairs to the
demised premises which may be made shall be at Tenant’s sole expense, unless
otherwise



10



--------------------------------------------------------------------------------

specifically provided in this Lease. Tenant agrees that it shall not under any
circumstances permit or allow a mechanics lien to be filed against the
landlord’s property as a result of work or materials provided to the demised
premises. If any mechanics lien shall be filed against Landlord’s property as a
result of work or materials provided to the demised premises, the Tenant shall
cause the lien to be removed to a bond as provided by Florida’s Mechanic’s Lien
Law within seven days after Landlord’s demand. Failure to remove the lien to
bond within seven days after demand constitutes a default under this Lease and
shall, at Landlord’s option, be grounds tot forfeiture of this lease.
 
33.    Binding Effect.    This lease shall bind Landlord and Tenant and their
respective heirs, executors, administrators, successors and assigns.
 
34.    Notices.    All notices, consents, requests, payments and other
communications required or permitted to be sent by this Lease shall be in
writing and shall be delivered in person or sent by registered or certified
mail, return receipt requested, to the proper address of the other party to this
Lease, which address shall be (unless and until another address is furnished by
notice ):
 
If to Landlord, to:
  
1361 Airport Road North
    
Naples, Florida 33942
      
If to Tenant, to:
  
Fischer International
    
3506 Mercantile Avenue
    
Naples, FL 33942

 
Notices shall be effective and deemed delivered when properly addressed and
deposited with the United States or Canadian Post Office for delivery postage
prepaid.
35. Non waiver of Breach.    No waiver of a breach of any of the covenants or
conditions of this Lease shall be construed to be a waiver of any succeeding
breach of that same covenant, condition or any other covenant or condition.
36. Option to Renew.    So long as Tenant is not in default of this Lease,
Tenant shall have the option to renew this Lease of the demised premises for a
further term of One / Four year term, under and subject to the same covenants
and agreements as are herein contained. The rent for the renewal options shall
be as follows:
 
Annual Base Rent

--------------------------------------------------------------------------------

  
Monthly Based Rent

--------------------------------------------------------------------------------

$60,046.01
  
$5,003.83

 
The rental rate for the renewal options shall escalate as outlined in Addendum
“A”. hereto attached. Tenant must exercise the option by notifying landlord In
writing not less than one hundred eighty (180) days prior to the expiration of
the term granted by this Lease. Tenant’s right to renew is void If Tenant is not
in compliance with all terms and conditions of this Lease at the time the
renewal period commences.



11



--------------------------------------------------------------------------------

37.    Headings.    The headings to the several articles of this lease are for
convenient reference oniy and shall not be construed as limited or changing the
context of any article.
 
38.    Severability.    Each paragraph and provision of this Lease and any part
thereof, is an independent paragraph, provision or part thereof, and the holding
of any paragraph, provision or part thereof to be void or ineffective for any
reason whatsoever does not affect the validity or effectiveness of any other
paragraph, provision or part thereof.
 
39.    Entire Agreement.    This instrument contains the entire agreement of
Landlord and Tenant. No oral amendment, modification, or understanding shall be
made, but only an agreement in writing signed by the parties shall be valid as
an amendment, modification or change to this Lease.
 
40.    Lease Commencement.    This Lease will commence on the first day after
the Certificate of Occupancy is issued or when tenant moves in which ever occurs
first.
 
IN WITNESS WHEREOF, the parties hereto have hereunto executed this instrument
for the purposes herein expressed, the day and year above written.
 
Signed, Sealed and Delivered
In the presence of
 

 
ARNOLD INDUSTRIAL PARK (“Landlord”)

 
    /s/    Lamona D. Anvil
    
By:    /s/ John L. Arnold
      
John L. Arnold

 

 
FISCHER INTERNATIONAL (“Tenant”)

 
    /s/    Patricia Jan Palmer
    
By:    /s/    M. L. Menuda



12



--------------------------------------------------------------------------------

ADDENDUM “A”
 
This addendum “A” to that certain Lease Agreement between Arnold Industrial
Park, as landlord, and Fischer International, as Tenant.
 
Notwithstanding the terms and provisions of the lease Agreement by and between
the parties, the parties agree to the following additional provisions:
 

 
1.
 
Roof of subject premises is to be replaced, at cost to landlord, within thirty
(30) days of occupancy.

 

 
2.
 
Adequate parking for the subject premises will be provided, by the landlord, in
accordance with the Zoning Code of Collier County. Also, that said parking area
will be striped and painted, by landlord (in accordance with the Zoning Code)
within Thirty (30) days of occupancy by the Tenant.

 

 
3.
 
Interior improvements will be paid for by the Tenant.

 
Arnold Industrial Park
 
January 3, 1994
Landlord
   
By:    /s/    Donald L. Arnold
               
Fischer International
 
November 10, 1993
Tenant
   
By:    /s/    M. L. Menuda
   



13



--------------------------------------------------------------------------------

ADDENDUM “B”
 
Arnold Industrial Park agrees to make tenant improvements as per plans to be
approved by Lessee and lessor and attached hereto as Exhibit “A”.
 
The cost of the improvements are to be paid by lessor, which cost shall be
agreed upon by both parties prior to commencement of construction.
 
The Lessee agrees to reimburse the lessor, as additional rent, in the amount
necessary to amortize the construction cost over a period of four (4) years,
plus 10% simple Interest on a monthly basis.
 
Arnold Industrial Park
 
January 3, 1994
Landlord
   
By:    /s/    Donald L. Arnold
               
Fischer International
 
November 10, 1993
Tenant
   
By:    /s/    M. L. Menuda
   



14



--------------------------------------------------------------------------------

ARNOLD INDUSTRIAL PARK
1100 COMMERCIAL BOULEVARD
SUITE 118
NAPLES, FLORIDA 34104
941.643.6333 Fax: 941. 643.6625
 
July 12,2001
 
Smart Disk Corporation
Mr. Michael R. Mattingly
3506 Mercantile Avenue
Naples, Florida 34104
 
Re: Lease Option
 
Arnold Industrial Park agrees to renew the Lease of the 15,000 square foot
facility located at 3506 Mercantile Avenue, and to assume the Lease of 10,400
square feet at 3390 Mercantile Avenue presently occupied by Fischer
International Systems Corporation.
 
TERM:
  
One Year
MONTHLY BASE RENTAL RATE:
      
3506 Mercantile
  
$
11,875.00
3390 Mercantile
  
$
8,233.33
    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    
$
20,108.33

 
RENEWAL OPTIONS: Two Options, One Year Each Option with a 5% increase over the
previous year’ s annual rental rate.
 
CAM: To be adjusted and calculated January 1, 2002 based on the previous year’s
expenses.
 
PROPERTY TAX: To be prorated upon receipt of the tax bill and paid monthly.
 
All other terms and conditions of the existing Lease shall remain in effect with
the new Lease.
 
If the above is acceptable, please sign and date on the lines indicated below.
 
Very truly yours,
ARNOLD INDUSTRIAL PARK
 
    /s/    Donald L. Arnold
    
Donald L. Arnold
    
Partner
    

 
Accepted:    /s/    Michael R. Mattingly
    
July 13, 2002
    
Date
    



15



--------------------------------------------------------------------------------

ASSIGNMENT, ASSUMPTION AND CONSENT TO ASSIGNMENT OF LEASE
 
THIS AGREEMENT dated this19 day of September, 2001, among Fischer International
Systems Corporation, hereafter referred to as “ Assignor”, and Smart Disk
Corporation, hereafter referred to as “ Assignee”, and Arnold Industrial Park,
hereinafter referred to as “Lessor”.
 
WITNESSETH:
 
WHEREAS, the Assignor is the Tenant under a lease dated October 4, 1993, and as
renewed by letter on December 18, 2000 between the Lessor and the Assignor,
covering premises located in Collier County, Florida, more commonly known as
3390 Mercantile Avenue, Naples, Florida, hereafter (the “Lease”) which is
incorporated herein by reference and made a part hereof, and desires to assign
its interest in said Lease to Assignee, and
 
WHEREAS, the Assignee desires to acquire Assignor’s interest in and to the
Lease; and
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties agree as follows:
 
1.    Assignment: Assignor assigns to Assignee as of October 1, 2001, (the
“Effective Date”) all of Assignor’s right, title and interest in the Lease:
provided that Assignor shall continue to remain fully liable and responsible for
the performance of the covenants to be performed by Tenant under the Lease.
 
2.    Assumption of Liability: The Assignee will, from and after the Effective
Date, assume the performance of all of the terms, covenants and conditions of
the Lease and agrees to pay the rent reserved under the Lease and will perform
all the terms, covenants and conditions of the Lease; all with full force and
effect as if the assignee had signed the Lease originally as tenant named
therein.
 
3.    Indemnification: From and after the Effective Date, Assignee will
indemnify and hold harmless Assignor and its officers, employees, and agents
from any and all claims, liabilities, suits, judgments, awards, damages, losses,
fines, penalties, costs and expenses, including reasonable attorneys’ fees and
expenses, including reasonable attorneys’ fees and expenses of defense which
Assignor may suffer, incur or be liable for by reason of or arising out of the
failure or refusal of Assignee to comply with, observe or perform the terms,
covenants, conditions and obligations of Assignor under the Lease.



16



--------------------------------------------------------------------------------

4.    Consent: The Lessor consents to the assignment of the Lease by assignor to
the Assignee upon the express condition that no further assignment of the Lease
shall be made without Lessor’s consent.
 
5.    Counterparts: This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile copies of this Agreement shall
have full legal force and effect.
 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute this Assignment, Assumption and Consent to Assignment of
Lease as of the Effective Date written above.
 
WITNESSES:
  
ASSIGNOR:
    
Fischer International Systems Corporation
      
Harold McCabe
  
By:    /s/    Arthur C. Burton
    
Arthur C. Burton, President
           
ASSIGNEE:
    
SmartDisk Corporation
      
Harold McCabe
  
By:    /s/    Michael R. Mattingly
    
Michael R. Mattingly, CFO
           
LESSOR:
    
Arnold Industrial Park
      
Harold McCabe
  
By:    /s/    John L. Arnold
    
John L. Arnold, Partner



17